﻿
The Democratic Republic of Madagascar would like to express to Mr. Dante Caputo its felicitations on his election to the presidency of this session. In him we congratulate the representative of a country that has consistently proclaimed its dedication to the principles of non-alignment. I am confident that once again he will devote to the service of our Organization the distinguished qualities which have characterized his brilliant career.
To Mr, Peter Florin, Deputy Minister for Foreign Affairs of the German Democratic Republic, we convey our thanks for the able way in which he guided our work, and we lay special emphasis on his perseverance, impartiality, detachment and sense of political responsibility. We would say to the Secretary-General that this year will have been for him and his chief co-workers a challenging and exciting one. The Assembly had given him the task of disentangling the political, financial and administrative crisis of our Organization. At the same time we expected him to pursue his missions of peace, mediation and conciliation in Western Sahara, Central America, Western Sahara, Afghanistan and Cyprus, among other places. We pay a tribute to his diplomatic initiative, the results of which speak for themselves, and for the efforts he has constantly devoted to restoring to multilateralism and to our Organization the role to which they are entitled.
During this decade two words, "global" and "interdependent", have been spoken so frequently that there hardly seems to be any need to define them any longer. Development is global, as are peace and security, and the three words are interdependent. The axiomatic character and the linear development of this argument may seem troublesome, but no statement can escape that fact, and this demonstrates that despite our differences we are moving towards a universal way of speaking.
I hope I shall be forgiven for these haphazard reflections, but I have the impression that we are choosing the same topics, expressing the same ideas and arriving at the same conclusions, although the words may change in connotation depending on the ideology, the commitment or the degree of economic development and the social situation of the country in question. I take, for example, the question of security, a question that worries us all and erne on which we cannot afford to have substantial differences. But that is not so. The most idealistic among us still dream of a system of collective security as provided by the Charter while at the same time we realize that this structure rests on the will of the great Powers and on their ability to go beyond the constraints of national interests and their willingness to accept an end to the status quo that has paralysed us for two generations.
Occasionally it happens that we support initiatives regarding the establishment of a general system of peace, the strengthening of international security and the redefinition of that system by making it better adapted to the realities of a changing society. On each such occasion we are told about the sacrosanct character of the Charter or the grim prospects of an Organization that would be dominated by propaganda or a false ideology. 
Must we for much longer accept this theory that the only security is military security, with its recurring pattern of cold war, retrenchment, detente, confrontation and balance of deterrence? May we now hope that the great thaw between East and West will indirectly have some effects on the political-economic situation of the South? To a degree, the events of the last nine months seem optimistic in that regard, especially for those who hold to a geocentricism not necessarily justified by a healthy grasp of the world situation. Indeed, there are still stubborn hotbeds of insecurity in the political, economic and social spheres, as well as at the regional level. The arguments we are hearing in the present debate do not allow us fully to face those challenges, particularly since some of them have an urgent if not immediate tone. Thus we have no alternative but to fall back on some arguments we have often used in the past.
The promoting and safeguarding of security cannot be dealt with exclusively by reference to a past that has not always been glorious. If new prospects are opening before us, which should lead us to recognise far-reaching changes in our society, then let us have the generosity and courage to admit that such an endeavour requires the involvement and participation of all that the interests of some must yield to the common interest and the interests of the international community; and that spheres of influence, interference, dependence domination and exploitation are now obsolete. In short, let us have security for all, and in all spheres. 
There can be no security without development, nor development without security. We shall be told that this is merely one more slogan. But the immediate and complex problems posed by development could, if left unresolved, undermine political and military security, which, we must acknowledge, for the moment benefits only the North.
There has often been discussion of a clash between North and South, because poverty and wretchedness know no borders, nor do they disappear merely because of logic or debate. And what would it be like, a world one half of which enjoyed the benefits of security while the other half continued to struggle with countless economic difficulties?
Conversely, so long as international security is not secured, the efforts and resources that could be devoted to development will be diverted to other goals; politics will prevail over economics, and the rivalry of the great Powers will continue to have repercussions on choices of nodes of development.
Ideally, on both fronts - security and development - initiatives should be taken concurrently and simultaneously. Gut the realities are otherwise. The struggle against underdevelopment is momentarily being left aside and we are being led to believe that the North must organize itself and ensure its security before the South can benefit.
But let us suppose that the industrialized North, cutting across all lines, has resolved its problems of stability, confidence, security, restructuring, liberalisation, inflation, growth, unemployment, interest and exchange rates, budgetary balances and integration. Could we then conclude that the dispossessed South would automatically benefit? We still remember with bitterness the promises of the 1970s, when we were advised to wait until inflation was brought under control before we called for any increase in development aid. As for the "trickle-down effect" and the laws of the market, the length of time necessary and the precariousness of their results are matched only by our patience. 
The policy of laissez-faire has entrenched itself in international economic relations, and it is the debt question that finally has aroused some awareness of responsibilities and disparities. We recognize that the impasse faced by national and international financial institutions has led them no longer to address the question of debt in financial and accounting terms to seek means that were formerly thought of as legally dangerous to accept that structural adjustment should take into account human, social and political elements. There are, of course, risks in such an exercise, but an accumulation of bad debts cannot serve the cause of international monetary and financial stability, and even lees the cause of an equitable, just and sustained development.
In this respect, let those who hold the initiative concede that the burden of debt is paralysing development efforts and that this is not the key to the problem. Development has many aspects and one cannot always put all the factors on an equal footing. This is the case, for example, with commodity prices, which we are told should depend on the laws of the market, and are not protected by protectionism. We may well wonder whether it is decent that the survival of a country should be subject to the clash of different schools of thought, degree of teamwork is called for here, even if some of the most valid rules occasionally need to be bent.
We did not abandon our spirit of teamwork and solidarity when some presented to use the notion that structural adjustment would be our contribution to improving the international economic environment. Its price remains enormous, increased unemployment, deterioration of social indicators, a decline in productivity, inadequate basic social services, under-utilization of human resources and so on. On the side of our partners, we find it hard to see the existence of a real will to tackle the problem of development, to give up the notion that growth can remain the reserve of the few, or to ensure that national policies and practices favour the e emergence of an economic order of benefit to everyone. Teamwork not followed by concrete action or supported by specific commitments is not real.
It may be objected that so long as uncertainties deriving from the constraints of file world economy have not been removed, it will be difficult to restructure priorities, to redefine certain preferences and to alter objectives. If that is so, then we must give up on that global vision of the world that has always been held out to us, especially at difficult times. So division is the rule, wait and see" remains the byword, and let each draw his own conclusions. 
As for us, we shall continue to argue, from the standpoint of a true development, code of ethics, that development is concerned above all with improving, the human condition that it calls for a consistent collective reaction in the form of a long-term programme with objectives, commitments and the availability of adequate resources that in the establishing of world economic security the United Nations has a primary political role to play, in the clear formulation of principles, the definition of priorities and co-ordination of the various organizations and institutions concerned with development, whose approach and ends are not necessarily harmonised or convergent.
We shall continue to discover new problems, obstacles and disappointments on the way to security and development. Even if the advent of a golden age is not on the horizon, it would be wrong to abandon all hope, because we must examine the problems of security, development and peace from a global perspective, without any preconceived order of priorities, without pre-judging their interaction and without claiming a monopoly regarding initiatives or means of implementation. Such an approach, if adopted, would constitute a guarantee of the establishment of a true peace that would be shared by all, whether from East or West, from North or South. Nevertheless, we should recognize that progress has been made, in the quest for peace and in creating a climate favourable to its attainment, thanks to the convergence of unilateral initiatives, bilateral consultations and recourse to multilateral diplomacy. We should therefore pay our tribute to and congratulate all those who have made the prospects for this session less negative than they might have been.
These include, first, the Organization, whose peace-keeping forces have just received the Nobel Peace Prize in recognition of their contribution to achieving the fundamental purposes of the Charter and to bringing about the negotiations now under way, lb the United States and the Soviet Union, for concluding the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles for undertaking negotiations with a view, to reducing their strategic nuclear arsenals, and for their determination to explore those spheres in which significant progress can be envisaged·, Iran and Iraq, for accepting the cease-fire recommended in Security Council resolution 598 (1987) and carrying on direct talks on the establishment of a true peace, in a spirit of trust and understandings all those that, like Prance, decided, when the cease-fire was announced, to withdraw their naval contingents from the Gulf, thus reducing the dangers that a foreign military presence might represent for the independence, sovereignty and security of the States of the region the members of the Association of South-East Asian Nations (ASEAN) and the countries of Indo-China, which, despite the complexity and difficulty of their exchanges of view, especially on Kampuchea, are gradually moving towards the creation of a zone of security and co-operation in South-East Asia the Soviet Union and Viet Nam for, respectively, the withdrawal of troops from Afghanistan, in the framework of the Geneva Agreement and the establishment of a timetable for the withdrawal from Kampuchea; the Democratic People's Republic of Korea, which recently took initiative to bring about unification, conciliation and harmony and to eliminate confrontation, mistrust and tension, with a view to bringing about the reunification of the peninsula the Republic of Cyprus and other Cypriot representatives, who decided to attempt to achieve, through resumption of inter-communal talks, a negotiated settlement of all aspects of the problem, in a spirit of Independence, sovereignty and the unity of Cyprus, the Organization of African Unity for pursuing its mediation efforts to bring about a negotiated political solution to the dispute between Libya and Chad, which have just re-established their diplomatic relations  Ethiopia and Somalia, which, after so many years of confrontation, have succeeded in normalizing their relations in a spirit of good-neighbourliness, Morocco and the Saharan Arab Democratic Republic, whose acceptance of the Secretary-General's proposals on Western Sahara constitute a positive step towards the implementation, in letter and spirit, of the relevant United Nations and Organisation of African Unity resolutions on initiating direct negotiations and the holding of the referendum on self-determination of the South West Africa People's Organisation (SWAPO), the sole and legitimate representative o£ the Namibian people, for having, at the beginning of the quadripartite talks, unilaterally announced the cessation of its military operations; and the countries of Latin America, which, despite the existence of internal and external problems, insist that the only way of solving the region's problems, without external interference or the injection of ideological considerations, remains the faithful implementation of the Guatemala agreement, the reaffirmation of which is urgently necessary.
After this summary of the disputes that have arisen between States, what can we conclude and what lesson can we draw, if not that the sense of responsibility of the countries of any region and their support for the settlement of conflicts in their geographic area have peeved more positive and effective than interference and intervention prompted by external interests.
Having presented this somewhat optimistic view of the world, I am constrained to return to the painful realities affecting southern Africa and the Middle East, where conflict of interests is the order of the day. On 1 November this year the Secretary-General will begin to take the steps necessary for the deployment of the United Nations Transition Assistance Group (UNTAG) in Namibia. We all hope that this first deadline will be respected and will not be made unduly dependent upon the results of the quadripartite talks on South West Africa. We maintain that only the immediate and definitive application of Security Council resolution 435 (1978) will make it possible for the Namibian people to regain their independence, sovereignty and dignity, until this happens, the political, legal and moral, responsibility of the Organization will be at stake. 
In South Africa we are still seeing a clash between two worlds. On the one side we see the illegitimate and illegal regime of apartheid, with all the ' tyranny, oppression, discrimination, inequality and monopoly that it involves. On the other side, we see a people suffering in body and soul, but a people which, through the voice and through the initiatives of its liberation movement, the - African National Congress (ANC), is crying out for the right to participation, to freedom and to democracy. We are, still wondering when we, will find the resolve to apply concrete and comprehensive solutions to defeat the apartheid regime. Nothing can be built on immorality and compromise. One cannot expect anything from apartheid; reformed or not.	  
As for the Middle East, it is time we stopped trying to find some form of balance at any cost, which is of advantage only, to one side, " The Palestinian people, a victim of injustice, oppressed, condemned to wandering and despair, has the right to demand more consideration and more sympathy. Reasoning politically and legally, after the adoption of resolution 181 (IT) who can question the existence of a Palestinian State distinct from Jordan? Sooner or later, the independence of that State will be formally proclaimed. As an Organization, we must take an unambiguous stand.· That act will not suffice to end the conflicts between Israel and the PLO, but it would have the advantage of enabling the more hesitant to consider the International Peace Conference in new terms. 
This year, we are going to celebrate the fortieth anniversary of the Universal Declaration of Human Rights, and everyone will proclaim full and unqualified dedication to it, although no country is really free of allegations of violations of these rights. Is it not ironic to note that at the end of the twentieth century those who dedicate themselves to preaching and to the-systematic use of human rights for political purposes, are sometimes the last to accept the consequences of respect for, and' the promotion of, human rights in southern Africa, the Middle East, Asia and Latin America?
That the flowers of human rights are blooming in a field of injustice, misery and poverty is something that is being accepted through a grim form of formalism.
As I listen to the statements of my colleagues, or reread them, I have the impression that the quarrel between bilateralism and multilateralism, for which some other systems have been sought, is now a thing of the past. The key point for us now is to invest in the new capital of confidence that has been accorded to our Organization, to build innovatively on the experience of more than 40 years, to put to the test the true potential of the United Nations despite its momentary loss of credibility.
If the United Nations is to be the expression of our international political conscience, we cannot continue to enclose it within the narrow framework of a Charter that needs to be revised, if only with respect to the right of veto. We must accept that the concept of security should be enlarged and that the concept of responsibility should be more binding. We must prepare ourselves to codify the guarantees of peace, security and development in a context which reflects the general desire of members of the international community, with especial attention to the priorities dictated, as the Secretary-General has said, by the entry of mankind into a new period of its history, and the imperative of a development which must be balanced and as fair as possible. Only at that cost can we respond to the aspirations of humanity in the midst of a crisis for its very survival, grappling with uncertainty and anxiety.
 
